DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 5/11/2022 is acknowledged.
Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 22, 23 and 34-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US Patent Publication 2016/0331523).
As to claim 1, Chau discloses a method of assisting a valve of a heart comprising implanting a flow optimizer into a native cardiac valve orifice (Paragraph [0081]), during diastole, reducing a cross-sectional area of the flow optimizer to allow hemodynamic flow around and through the flow optimizer (Paragraph [0094]); and during systole, increasing a cross-sectional area of the flow optimizer to seal the cardiac valve orifice (Paragraphs [0082] and [0096]-[0098]).
As to claim 2, Chau discloses moving a leaflet to a concave shape (Paragraphs [0083]-[0084]).
As to claim 3, Chau discloses forming a gap between overlapping circumferential layers of the flow optimizer (28).
As to claim 4, Chau discloses the first layer is positioned toward the atrium and the second layer is positioned towards the ventricle (Paragraph [0082]).
As to claim 5, Chau discloses the second layer is positioned radially outwards of the first layer such that a gap is formed (Figures 1-5 and 20, Paragraph [0128]).
As to claim 6, Chau discloses increasing the cross-sectional area comprises closing the gap (Figures 1-5 and 20, Paragraph [0128]).
As to claim 7, Chau discloses inflating leaflets of the flow optimizer (Paragraph [0091]).
As to claim 22, Chau discloses anchoring the flow optimizer in the native cardiac valve orifice at commissures (Paragraphs [0006] and [0083]).
As to claim 23, Chau discloses expanding an anchoring mechanism attached to the flow optimizer (Paragraph [0009]).
As to claim 34, Chau discloses the valve is a tricuspid valve (Paragraph [0008]).
As to claim 35, Chau discloses adjusting a vertical position of the flow optimizer (Paragraphs [0096]-[0097]).
As to claims 36-41, Chau discloses expanding, rotating and locking anchoring arms (20) (Paragraphs [0089] and [0198]).
As to claim 42, Chau discloses advancing the flow optimizer through a catheter (Paragraph [0109]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774